Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This office action is in response to the original filing of 12/07/2021. Claims 1-16 are pending and have been considered below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 of Application No. 17,544,350 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 11,199,949.
Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claim set anticipates the pending claims of Application No. 17,544,350.
This is a non-statutory obviousness type double patenting rejection.



Instant Application 17/544350
US Patent No. 11,199,949

1. A method for a user interface for creating a preview content page, comprising:
receiving client identification, time period and campaign information associated with a campaign via a user interface input field;

invoking an application programming interface to access a third party site's data content associated with the campaign launched during the time period, the third party site being a social network site of a manufacturer;

receiving from the third party site, the data content associated with the campaign launched during the time period and metadata associated with the data content, the data content comprising a plurality of advertisements promoting a product of the campaign;

presenting the plurality of advertisements promoting the product of the campaign in the data content on the user interface's display window, the user interface's display window further including a share-link graphical user interface element;

creating a public web site to hold the data content comprising a plurality of advertisements promoting the product of the campaign; and

responsive to the share-link graphical user interface element being activated, generating a uniform resource locator (URL) link pointing to the public website holding the plurality of advertisements promoting the product of the campaign and sending the URL link to one or more users for allowing the one or more users to share the link on a public web site page and to preview the plurality of advertisements promoting the product of the campaign via the URL link, the one or more users including one or more manufacturer dealerships.
2. The method of claim 1, wherein the preview of the plurality of advertisements further including advertisement metadata, wherein the advertisement metadata includes metrics that indicate how an advertisement performed during a time the advertisement was run, spending that indicates how much budget was allocated to, and used by, the advertisement over its active lifecycle, date range that indicates when the advertisement was launched and when it concluded, a web address location where the advertisement leads to when clicked or selected.












3. The method of claim 1, wherein the plurality of advertisements in the data content is shown in a single view on the user interface's display window.

4. The method of claim 1, wherein the third party site includes an automobile manufacturer's social network page.

5. The method of claim 6, wherein the users include multiple different automobile dealerships.






1. A method for a user interface for creating a preview content page, comprising:
receiving client identification, time period and campaign information associated with a campaign via a user interface input field;

invoking an application programming interface to access a third party site's data content associated with the campaign launched during the time period, the third party site being a social network site of a manufacturer;

receiving from the third party site, the data content associated with the campaign launched during the time period and metadata associated with the data content, the data content comprising a plurality of advertisements promoting a product of the campaign;

presenting the plurality of advertisements promoting the product of the campaign in the data content on the user interface's display window, the user interface's display window further including a share-link graphical user interface element;

creating a public web site to hold the data content comprising a plurality of advertisements promoting the product of the campaign;

responsive to the share-link graphical user interface element being activated, generating a uniform resource locator (URL) link pointing to the public website holding the plurality of advertisements promoting the product of the campaign and sending the URL link to one or more users for allowing the one or more users to share the link on a public web site page and to preview the plurality of advertisements promoting the product of the campaign via the URL link, the one or more users including one or more manufacturer dealerships, the preview of the plurality of advertisements including advertisement metadata alongside each advertisement creative item that can be viewed from a single view, from which the one or more users can select and create one or more advertisements for said one or more manufacturer dealerships without said one or more manufacturer dealerships having to access the social network site of the manufacturer, the preview of the plurality of advertisements showing a batch of advertisements allowing for bulk-review, wherein the advertisement metadata includes metrics that indicate how the advertisement performed during a time a corresponding advertisement was run, spending that indicates how much budget was allocated to, and used by, the advertisement over its active lifecycle, date range that indicates when the advertisement was launched and when it concluded, a web address location where the advertisement leads to when clicked or selected.

2. The method of claim 1, wherein the plurality of advertisements in the data content is shown in a single view on the user interface's display window.

6. The method of claim 5, wherein the third party site includes an automobile manufacturer's social network page.

7. The method of claim 6, wherein the users include multiple different automobile dealerships.





Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 3-6, 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (US 2014/0222581) in view of Long (US 2013/0226699) and further in view of Goel et al. (US 2010/0332330).

Claim 1. Mathur discloses a method for a user interface for creating a preview content page, comprising:
receiving client identification, and campaign information associated with a campaign via a user interface input field ([0013]);
invoking an application programming interface to access a third party site's data content associated with the campaign launched during the time period, ([0014]);
presenting the plurality of advertisements promoting the product of the campaign in the data content on the user interface's display window ([0037],fig. 3); and generating a uniform resource locator (URL) link to the plurality of advertisements, for allowing users to share the link on a public web site page ([0037]-[0039], fig. 3).
Mathur does not explicitly disclose the third party site being a social network site receiving from the third party site, the data content associated with the campaign information, the data content comprising a plurality of advertisements, time period and available during the time period and metadata associated with the data content; creating a public web site to hold the data content comprising a plurality of advertisements.
However, Long discloses the third party site being a social network site; receiving from the third party site, the data content associated with the campaign launched during the time period (sales) and metadata associated with the data content, the data content comprising a plurality of advertisements promoting a product of the campaign ([0039], [0028], [0047]-[0048]);
creating a public web site to hold the data content comprising a plurality of advertisements promoting the product of the campaign ([0045]-[0047]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Mathur. One would have been motivated to do so in order to allow the customer to communicate with vendor employees, view transaction histories and service schedules, setting appointments and seeing the best offers available.
However, Goel discloses the user interface's display window further including a share-link graphical user interface element (a user of a social network may be presented with an opportunity (e.g., a button, a link, etc.)) ([0018]); responsive to a share button or graphical user interface element being activated, generating a uniform resource locator (URL) link pointing to a public website holding the plurality of advertisements promoting the product of the campaign and sending the URL link to one or more users for allowing the one or more users to share the link on a public web site page and to preview the plurality of advertisements promoting the product of the campaign via the URL link ([0018]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Mathur. One would have been motivated to do so in order to target user based on his/her activities.

Claim 3. Mathur Long and Goel disclose the method of claim 1, Mathur further discloses wherein the plurality of advertisements in the data content is shown in a single view on the user interface's display window ([0037]).

Claim 4. Mathur Long and Goel disclose the method of claim 5. Long further discloses wherein the third party site includes an automobile manufacturer's social network page ([0039]). One would have been motivated to do so in order to allow the customer to communicate with vendor employees, view transaction histories and service schedules, setting appointments and seeing the best offers available.

Claim 5. Mathur Long and Goel disclose the method of claim 6, Long further discloses wherein the users include multiple different automobile dealerships ([0027],[0039]). One would have been motivated to do so in order to allow the customer to communicate with vendor employees, view transaction histories and service schedules, setting appointments and seeing the best offers available.

Claims 6, 9-12 and 14-16 represent the medium and system of claims 1, and 3-5, respectively and are rejected along the same rationale.

Allowable Subject Matter
6.	Claims 2, 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171